The title to the land submerged by the waters of the Great Lakes within the territorial boundaries of the State of Michigan is in the State in trust for all its natural and ordinary uses by the public, subject to the right of congress to use and control the same in the exercise by *Page 228 
it of the paramount power to control and regulate public navigation incidental to interstate and international commerce.
Meander lines are not boundaries, they are lines run by the surveyors of public lands by direction of the surveyor general of the United States for the purpose of computing the acreage of fractional parcels for which the purchaser should pay upon acquiring them from the government of the United States.
The Great Lakes are fresh water, not salt water; above sea level, not at sea level; subject to drainage, not fixed and permanent, and subject to variation in level due to seasonal causes, evaporation and precipitation. The law of the sea governs the Great Lakes only so far as applicable. The doctrine of reliction has no application to lands temporarily laid bare by a recession of the water due to variation in the amount of evaporation and precipitation, nor to lands laid bare by a recession of the water due to diversion or drainage.
Whether the title to the lands between the water's edge at high-water mark and low-water mark is in the riparian proprietor or in the State for the use and benefit of the public, including the riparian proprietor, is not important. If the title is in the State it holds it as a mere naked trustee subject to the right of access, to wharf and dock out, the right of bathing, the right to use, for domestic and agricultural purposes, the waters of the lake, and subject to all other rights of the riparian proprietor. The State has no power to divest itself of this trust. It may not sell and convey title to this land, interfere with the riparian proprietor's rights or the beneficial use thereof by such riparian proprietor, constitute such lands a public park, prevent the riparian proprietor from operating mines, pits, or quarries *Page 229 
thereon, or exercise dominion and control over it to the exclusion of the riparian proprietor, or in interference with his rights, without condemnation of the rights of the riparian proprietor and the payment of just compensation therefor. I concur in the result reached by Mr. Justice FEAD.
NORTH, J., concurred with POTTER, J.